DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-29-21 has been entered.
Election/Restrictions
Claim19-24, 26, and 27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-23-2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 9-10, 13, 17, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009147328 A2 to Letartre et al. (“Letartre”) in view of U.S. Patent Application Publication No. 2011/0111053 to Huddersman et al. (“Huddersman”).

adding peracid and a source of copper ions together (See at least page 8, 12 abstract, and throughout);
and further provide for divalent copper ions from copper sulfate salt dissolved in an aqueous solution (See at least page 12),
contacting microorganisms with the peracid and coper ions for a time sufficient to reduce the concentration of microorganisms (See page 8, by decontaminating of microorganisms providing a time sufficient to reduce the concentration is within the teaching of the reference).
Letartre is different from claim 1 in that Letartre uses the peracid+copper solution as a disinfectant wash for treating a contaminated endoscope, but does not mention using the treatment solution to treat a contaminated water selected from one of the types enumerated in claim 1.  And the concentrations of peracid and copper ions in a water to be treated are not taught.
As to use of the peracid+copper solution to disinfect enumerated types of contaminated water containing microorganisms, Huddersman is directed to a method of treating and inactivating microbes using a catalyst comprising a metal cation which is used in contact with water and a peroxygen compound in order to provide for a synergistic treatment effect to inactivate microbes in the water being treated (See Huddersman abstract, [0012], and see [0027]; and see [0037]-[0048]). Huddersman includes industrial wastewater (See [00206]) or other waters including industrial process water (See again [0206] and [0002]). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to combining prior art elements according to known methods to achieved predictable results is considered to be prima facie obvious.  See MPEP 2143(I)(B), simple substitution of one known element for another to obtain predictable results is considered to be prima facie obvious. 
As to the concentrations of the peracid and copper ions, Letartre suggests that the concentration of peracid and copper ions during treatment is a result effective variable which controls the overall rate of treatment action time as well as the need to replace consumables (See Letartre page 7, providing high dilution reduces the frequency of replacement of consumables; and see also pages 10-11, the concentration also influences the action time).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the concentration of peracid and copper ions in the water being treated in order to provide for a desired action time as well as controlling the need to replace consumables.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 3, Letartre and Huddersman teach the method of claim 1, Letartre provides for the peracid being peracetic acid (See Letartre abstract and throughout).
(See Letartre page 7, providing high dilution reduces the frequency of replacement of consumables; and see also pages 10-11, the concentration also influences the action time).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the concentration of peracid and copper ions in the water being treated in order to provide for a desired action time as well as controlling the need to replace consumables.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 9, Letartre and Huddersman provide for the method of claim 1, and in Letartre the peracid and copper ions are combined in solution before providing to treatment and therefore are added simultaneously to the media to be treated.  
As to claim 10, Letartre and Huddersman teach the method of claim 1, but do not mention that the peracid and copper ions are added separately in the treatment method.  However, providing the copper and peracid separately to treat the water in Letartre and Huddersman would be an obvious selection in the order of performing the method steps to a person having ordinary skill in the art at the time the invention was effectively filed, selection of any order of mixing ingredients is considered to be prima facie obvious.
As to claim 13, Letartre and Huddersman teach the method of claim 1, and although Letartre does not mention treating a stream, the water combined from Huddersman is in the form of a stream (See [0205]).  Furthermore, in Letartre and Huddersman the peracid is added to the stream at an application point in the fluid medium (See [0041], and [0012]).  Huddersman explains that providing the peracid in this manner provides for a synergistic treatment effect to inactivate microbes in the water being treated (See Huddersman abstract, [0012], [0027], and[0037]-[0048]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to supply the peracid at an application point in the stream in Letartre and Huddersman in order to achieve the predictable result of using synergistic treatment to effectively inactivating microbes in water as taught by Huddersman.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 17, Letartre and Huddersman teach the method of claim 1, and further Letartre or Huddersman provides for treating one of the enumerated microorganisms (See at least Letartre page 5, or Huddersman [0007]).
As to claims 32 and 33, Letartre and Huddersman teach the method of claim 1, and  Letartre suggests that the amount of time is a result effective variable which controls whether the disinfection is sufficient, and that the amount of time the (See bottom of page 11 and top of page 12).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amount of contact time of the peracid+copper in order to provide for a desired completion and sufficiency of the disinfection. Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II), optimization of a result effective variable is prima facie obvious unless criticality is shown.
Response to Arguments
Applicant argues that it would not be obvious to combine the teachings of Letartre and Huddersman to arrive at the claimed invention.  In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the peracid+copper treatment technology of Letartre, which is used to decontaminate an endoscope, could predictable applied to the treatment of contaminated water such as industrial process water or industrial waste water in view of Huddersman.  
Applicant argues that the treatment times for the Letartre technology are different that allegedly used in the presently claimed invention.  In response, the treatment time 
Applicant argues that Letartre does not suggest using peracid+copper at lower concentrations and at a longer period of time.  In response the amount of time is considered to be a result effective variable as well as the concentration.  Accordingly, it would have been obvious to a person having ordinary skill in the art to optimize the concentration as well as the treatment time in order to produce a desired treatment effect.  
Applicant argues that optimization would allegedly not have been obvious.  In response, differences in concentration are not considered to be patentably significant unless criticality is shown.  See MPEP 2144.05(II)(A).  The burden of providing criticality rests with the applicant by showing there are unexpected results with respect to the prior art.  See MPEP 2144.05(III)(A) and 716.02, et seq.
Applicant argues that there are sufficient difference between copper which is immobilized and that which is not.  In response, a composition containing soluble copper is taught in Letartre.  Huddersman is cited to show that it is know to use peracid in the presence of copper, although the copper is heterogeneous.  In response, the test In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LUCAS A STELLING/Primary Examiner, Art Unit 1773